DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over in view of over Nuekermans (United States Patent Publication 6, 044, 705).
With respect to claim  8, Nuekermans discloses an optical module comprising a first frame (see the frame connected to 34a and 34b in fig.12 and 13), a second frame (see the frame connected to 34b), and a light-transmissive plate (see col.22, 10-15 ), 
Nuekermans does disclose (see col.16 lines 55-col.17 line 15) wherein a length of the at least one first axial part along an axial direction of the at least one first axial part (34a) is less than a length of the at least one second axial part (34b) along an axial direction of the at least one second axial part.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of fig.12 and 13 with the teaching of Nuekermans so that a length of the at least one first axial part along an axial direction of the at least one first axial part is less than a length of the at least one second axial part along an axial direction of the at least one second axial part to enhance the efficiency of the optical module.



	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Okada (United States Patent Publication 5, 637, 861) in view of Matsuo (United States Patent Application Publication 2005/0099671 A1).

With respect to claim  9, Okada discloses an optical module (see fig.2) comprising a first frame (see 2), a second frame (see 2a), and a light-transmissive plate (see fig.2, 1), wherein: the first frame (see 2) comprises at least one first axial part (see the first axial part 2c7), wherein the first frame is configured to oscillate with the at least one first axial part as a rotation axis (disclosed by the operation of fig.2), the second frame is disposed in the first frame (see 2a), and the second frame comprises at least one second axial part (see 2cx), wherein the second frame is connected to the first frame via the at least one second axial part and is configured to oscillate with respect to the first frame with the at least one second axial part as a rotation axis (disclosed by the operation of fig.2), and the light-transmissive plate is disposed in the second frame (see wherein 1 is placed on 2a), but does not disclose wherein materials of the at least one first axial part and the at least one second axial part have different Young's moduli, and a Young's modulus of the at least one first axial part is greater than a Young's modulus of the at least one second axial part.
Matsuo discloses an optical module comprising a first frame (see the frame connected to 116 in fig.3), a second frame (see the frame connected to 112), and a light-transmissive plate, wherein: the first frame comprises at least one first axial part The material to be used for the inner movable plate 112, outer movable plate 116, support 120, inner torsion bars 114a and 114b, and outer torsion bars 118a and 118b may include polysilicon, silicon nitride, an organic material, a metal material, and the like in addition to silicon and polyimide.”).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okada with Matsuo materials of the at least one first axial part and the at least one second axial part have different Young's moduli, and a Young's modulus of the at least one first axial part is greater than a Young's modulus of the at least one second axial part to enhance the efficiency of the optical module


12 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Okada (United States Patent Publication 5, 637, 861) in view of Matsuo (United States Patent Application Publication 2005/0099671 A1) and Nuekermans (United States Patent Publication 6, 044, 705).
With respect to claim 12, Okada in view Matsuo discloses the optical module according to claim 9, but does not disclose wherein a cross-section of the at least one first axial part is larger than a cross-section of the at least one second axial part.
Nuekermans discloses an optical module comprising a first frame (see the frame connected to 34a and 34b in fig.12 and 13), a second frame (see the frame connected to 34b), and a light-transmissive plate (see col.22, 10-15 ), wherein: the first frame comprises at least one first axial part (see 34a), wherein the first frame is configured to oscillate with the at least one first axial part as a rotation axis (see the operation of 34a), the second frame is disposed in the first frame, (see the frame connected to 34b) and the second frame comprises at least one second axial part (see 34b), wherein the second frame is connected to the first frame via the at least one second axial part and is configured to oscillate with respect to the first frame with the at least one second axial part as a rotation axis (see the operation of torsion bars 34b), and the light-transmissive plate is disposed in the second frame (see the location of 32 of see col.22, lines 10-15), wherein a cross-section of the at least one first axial (34a) part is larger (see col.16 lines 55-col.17 line 15) than a cross-section of the at least one second axial part (34b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the optical module of Okada in .


Allowable Subject Matter
Claims 1-7, 10 and 11 are allowed.
The prior art of record does not explicitly wherein the second frame is connected to the first frame via the at least one second axial part and is configured to oscillate with respect to the first frame with the at least one second axial part as a rotation axis, and the light-transmissive plate is disposed in the second frame, wherein a difference between a reaction time of the oscillations of the first frame and a reaction time of the oscillations of the second frame is 15% or less.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JERRY L BROOKS/Examiner, Art Unit 2882